Citation Nr: 0027177	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-29 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for status post right 
orchiectomy as secondary to service-connected postoperative 
articular anterior cruciate reconstruction and lateral 
meniscectomy of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Ms. S.N., and Ms. C.C.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1979.

The current appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The RO denied entitlement to 
service connection for status post right orchiectomy as 
secondary to service-connected postoperative articular 
anterior cruciate reconstruction and lateral meniscectomy of 
the right knee.

In October 1997 the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In September 1998, the RO continued the 20 percent evaluation 
for postoperative articular anterior cruciate reconstruction 
and lateral meniscectomy of the right knee and denied 
entitlement to service connection for thoracic and lumbar 
spine disabilities as secondary to postoperative articular 
anterior cruciate reconstruction and lateral meniscectomy of 
the right knee.

The veteran submitted a notice of disagreement as to the 
denial of an evaluation in excess of 20 percent for 
postoperative articular anterior cruciate reconstruction and 
lateral meniscectomy of the right knee and the denial of 
entitlement to service connection for thoracic and lumbar 
spine disabilities as secondary to postoperative articular 
anterior cruciate reconstruction and lateral meniscectomy of 
the right knee.  The RO subsequently issued a statement of 
the case in June 2000, addressing these three issues; 
however, there is no substantive appeal as to these issues in 
the claims file, and thus these claims are not otherwise 
considered part of the current appellate review.



FINDING OF FACT

A right orchiectomy is not causally related to or worsened by 
the service-connected postoperative articular anterior 
cruciate reconstruction and lateral meniscectomy of the right 
knee.


CONCLUSION OF LAW

A right orchiectomy is not proximately due to, the result of, 
or aggravated by service-connected postoperative articular 
anterior cruciate reconstruction and lateral meniscectomy of 
the right knee.  38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A January 1997 VA outpatient treatment report shows the 
veteran complained of right testicular pain and swelling.  He 
reported that he had been carrying a stereo system, when he 
stumbled and fell.  He stated he had sharp pain in the right 
knee and groin and that the following day he had right 
testicular pain and swelling, which had progressively 
worsened.  He denied he was urinating differently.  The 
assessment was epididymal orchitis consistent with history of 
injury and straining.

A separate January 1997 VA outpatient treatment report shows 
the veteran was seen by a different examiner.  He reported he 
was lifting a bookshelf and fell to the right.  He stated he 
woke up the following morning with severe right testicular 
pain.  No diagnosis was entered.

A February 1997 VA outpatient treatment report shows the 
veteran was seen for a follow-up for his right testicular 
pain and swelling.  The assessment was a right epididymal 
mass.

A March 1997 VA outpatient treatment report shows the veteran 
reported he had developed pain following an injury in January 
1997, when he lifted an entertainment center and had fallen 
to his knees.  He noted he had developed scrotal swelling two 
days later.  At that time, the veteran stated he had 
developed right back pain when he sneezed.  The diagnosis was 
right lower back musculospasm with slight nerve involvement.

A March 1997 VA hospitalization summary report shows the 
veteran had a right radical orchiectomy.  The examiner noted 
he had a history of right scrotal trauma followed by 
enlargement of his right testicle, and had an ultrasound 
which revealed an epididymal mass.  The examiner stated 
because a tumor could not be ruled out, a right orchiectomy 
would be performed.

A March 1997 VA outpatient treatment report shows the veteran 
was seen with a complaint of back pain and numbness on and 
off on the inner aspect of his right leg.  He reported a 
constant ache and sharp pain in his back with one episode of 
tingling in the right inner thigh.  He denied bowel or 
bladder incontinence.

An April 1997 VA outpatient treatment report shows the 
veteran reported low back pain since the injury to his right 
testicle.  No diagnosis was entered.

A May 1997 private patient history record shows the veteran 
reported that in January 1997, he had been in the process of 
moving an entertainment center, when the person to his left 
slipped on the wet threshold, which caused him to be pushed 
into the mailboxes.  He stated at that time, he lost his 
balance and his right knee had given out on him, which caused 
him to stumble to the floor while holding the entertainment 
center.

A June 1997 letter from a private physician shows the veteran 
sustained an industrial injury in January 1997.  He entered a 
diagnosis, in pertinent part, of post-surgical traumatic 
strain of the anterior cruciate of the right knee, secondary 
to industrial injury.

A July 1997 private medical record from Dr. JSK shows that on 
January 16, 1997, the veteran was helping three other men 
move an entertainment center, which weighed approximately 280 
pounds, into an apartment building.  While carrying the 
entertainment center, one of the men lost his footing and 
slipped, and the weight of the entertainment center fell 
against the veteran.  Dr. JSK stated the veteran fell onto 
his right knee and twisted his left shoulder and elbow.  He 
noted he did not think he had been seriously injured 
initially, but within 24 hours, he had begun to feel pain in 
the right testis, which had become swollen.  Dr. JSK stated 
he reported subsequent pain in his neck, thoracic spine, and 
low back.

The veteran reported prior to this incident that his knee had 
been asymptomatic for "many years."  The relevant diagnosis 
was a right testicular injury secondary to the January 1997 
accident.

An August 1997 VA examination report shows the veteran was 
evaluated to determine if his low back complaints were 
secondary to the service-connected postoperative articular 
anterior cruciate reconstruction and lateral meniscectomy of 
the right knee "giving away."  He described the January 
1997 incident in that he was helping move an entertainment 
center, and that there were four people assisting.  He stated 
he was one of the two people in the front, and that the 
person to his right side stumbled as they went over a door 
sill, and all the weight of the anterior part of the 
entertainment center fell on him.  He then stated his right 
knee gave out on him and he fell.  The examiner noted the 
veteran stated this was "only the partial truth . . . yes, 
the real truth is that my knee gave away and I fell after 
that."

The examiner stated the veteran's right knee had good 
stability and that the cruciates and collaterals were intact.  
He stated it was his opinion that the veteran's back problem 
was not secondary to the giving away of the right knee joint.

In October 1997 the veteran presented oral testimony before a 
Hearing Officer at the RO.  He testified that the piece of 
furniture carried was an entertainment center, which was six 
feet high, five and one-half feet wide, and nineteen inches 
deep with glass, which he stated was very heavy.  He stated 
there were four of them carrying the entertainment center.  
He stated the four of them were not walking in unison, and 
that the next thing he knew, his right knee gave out on him 
and the 280-pound entertainment center was headed right for 
him.  He stated that his right knee hit the ground and that 
he lost control of his bladder.  He stated he stood up and 
headed to his apartment so that he could clean up.

The veteran testified the incident had occurred at between 
6:30 to 8:00 at night, and that he noticed at between 10:00 
and 11:00 that same night, he had an aching sensation in his 
groin area, which got progressively worse.  He stated he was 
unable to get out of bed the following morning because of the 
pain, and that he was taken to a VA hospital by friends.  He 
denied having sustained any other injury to his testicle.  He 
asserted that the event began with his right knee giving out 
on him and had he had two good legs, this would not have 
happened.

Ms. SN stated he saw the veteran's knee give out on him and 
that he "went straight to the floor."  Ms. CC stated she 
saw the four men carrying the entertainment center and that 
she heard the veteran say, "Whoa whoa" and that he went 
down.  She stated when she saw him, he stated, "I'm hurt."  
Ms. CC testified she was holding a baby and gave the baby to 
someone so that she could help the veteran.  She noted that 
he limped to his apartment afterwards, and it was clear that 
something was wrong.  Ms. CC stated she remembered as the 
veteran walked to his apartment, he had stated something 
about his knee giving out on him.


The Hearing Officer asked the veteran how he knew his knee 
had given out on him.  He stated he lost control and that the 
next thing he knew, he was on the ground after feeling a 
"searing pain."  He stated the first thing he remembered 
was losing his balance.  He then stated one of the other 
people could have lost his balance, at which time, he felt 
the entertainment center shift and his right knee give out. 

A November 1997 letter from Dr. JSK shows he had reviewed the 
medical records from the VA hospital.  He stated, "Those 
records include information which is supportive of a notion 
that the patient's right knee instability caused him to 
stumble and drop a heavy piece of furniture which he was 
moving with a friend at that time."  

Dr. JSK stated also that the veteran reported swelling of the 
right testicle almost immediately after the accident, and 
that an epididymitis developed as a result of it.  He 
concluded that as far as he could tell, the VA urologist 
considered the January 1997 trauma to be the underlying cause 
of the testicular or epididymal mass, which required 
orchiectomy.  Dr. JSK noted that the final conclusion 
regarding this particular issue would be ideally made by the 
veteran's original treating urologist or another urological 
specialist.

In June 1998 the Hearing Officer requested a medical opinion 
as to whether it was at least likely as not that the service-
connected right knee disability either caused or contributed 
to the accident, and whether the accident lead eventually to 
the removal of the right testicle.  The Hearing Officer noted 
that the veteran did not need to be examined; rather, that 
the claims file be reviewed in order for the examiner to form 
the opinions.

A June 1998 VA examiner's opinion indicated that he had 
reviewed the veteran's claims file and reported the pertinent 
evidence accurately.  He stated that based upon his review of 
the accounts of what happened in January 1997, the veteran 
had been carrying a heavy piece of bulky furniture, when one 
of the participants slipped on a wet floor, throwing the 
weight of this object at the veteran.  

With the extra weight, the veteran fell and in the process of 
falling, he jammed his right knee, left arm, and left 
shoulder and suffered some trauma to his left testicle.  The 
examiner noted that the records did not indicate direct 
trauma to the testicle, but that a strain could have 
occurred.

The examiner concluded it was "much less likely than so that 
the service-connected right knee condition was a significant 
contributor to the accident."  He noted that it was 
reasonable that the time sequence of the testicular damage 
was interconnected with the accident.  His final conclusions 
were as follows:

1.  It is apparent that [the veteran's] 
body was severely twisted and that both 
legs gave out when he was twisted and 
thrown off balance with this large, heavy 
piece of furniture.

2.  The proximate cause of [the 
veteran's] fall was the slipping of the 
other person who was carrying the large 
piece of furniture with him.

3.  He was as likely to fall and twist 
with or without an injured knee.

4.  It was not because of the injured 
knee that he fell but because of the 
shift of a large amount of weight.

5.  The service-connected injury to the 
knee is unlikely to have affected his 
stability under a significant overload.  
Maximum load is maintained by muscular 
power and balance.  There is clear 
evidence in the testimony that his 
balance was already thrown off before the 
knee ever bent.

6.  It would be expected that someone 
with a normal knee would have fallen and 
gone down.  I do not see any relationship 
to the service-related knee injury and 
[the veteran's] specific fall or his 
subsequent epididymitis, which was more 
likely than not from the marked 
lumbosacral strain and most likely from 
direct trauma.

Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If the claimant has not, the appeal fails as to 
that claim, and VA is under no duty to assist him in any 
further development of that claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A well-grounded claim for secondary service connection 
requires evidence of a current disability, as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 Vet. App. 513, 
516 (1995).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).



In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disability, in 
order to well ground the claim, the veteran must present 
evidence of a medical nature to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which service connection is sought.  See Jones 
(Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (the Court) made clear 
that service connection may not only be established for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  See id.

Thus, when aggravation of a veteran's nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability, but only that degree over and above 
the degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.322 (1999); see Allen, supra.

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

In November 1997 Dr. JSK stated "Those records include 
information which is supportive of a notion that the 
patient's right knee instability caused him to stumble and 
drop a heavy piece of furniture which he was moving with a 
friend at that time."  He then stated that as far as he 
could tell, the January 1997 trauma was the underlying cause 
of the testicular or epididymal mass, which required an 
orchiectomy.

Accepting this determination as true, see King v. Brown, 5 
Vet. App. 19 (1993), the veteran has submitted a well-
grounded claim of entitlement to service connection for a 
right orchiectomy as secondary to the service-connected 
postoperative articular anterior cruciate reconstruction and 
lateral meniscectomy of the right knee, as his claim is not 
implausible.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.310(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Therefore, having determined that the veteran has submitted a 
well-grounded claim, the Board must determine if VA has 
fulfilled its duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a).

The veteran has not identified any additional, relevant 
evidence that has not already been requested and/or obtained.  
Additionally, the Hearing Officer had the veteran's claims 
file reviewed by a VA examiner and had the examiner enter an 
opinion as to the veteran's claim for secondary service 
connection.  




The Board thus finds that all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained to 
the extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

As stated above, once a claim is well grounded, the 
Secretary, is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert, 1 Vet. App. at 55.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim that he had to undergo a right 
orchiectomy as a result of his service-connected 
postoperative articular anterior cruciate reconstruction and 
lateral meniscectomy of the right knee.

The evidence that supports the veteran's claim of a 
relationship between his service-connected right knee 
disability and the right orchiectomy is the November 1997 
letter from Dr. JSK, wherein he stated he had reviewed the VA 
records and determined that there was supportive evidence 
that the service-connected right knee disability caused him 
to stumble and drop a heavy piece of furniture.  Dr. JSK then 
stated that as far as he could tell, the January 1997 trauma 
was the cause of the veteran's orchiectomy.

The evidence against the finding that there is a relationship 
between the veteran's service-connected right knee disability 
and the right orchiectomy is the June 1998 VA examination.  
There, the examiner had the opportunity to review the 
veteran's claims file, including Dr. JSK's opinion and his 
testimony.  He determined that the proximate cause of the 
veteran's fall was the slipping of one of the other people 
who was carrying the piece of furniture, and that the veteran 
fell because of the shift of a large amount of weight and not 
because of the right knee.  


The examiner stated that the right knee was "unlikely to 
have affected" the veteran's stability under a significant 
overload, and that he did not see "any relationship" 
between the service-related knee disability and the specific 
fall or his subsequent epididymitis.

The Board gives more probative weight to the VA examiner's 
opinion than Dr. JSK's opinion for various reasons.  The VA 
examiner had the opportunity to review all the records in the 
claims file, including Dr. JSK's medical opinion and the 
veteran's testimony.  The VA examiner's opinion explained in 
detail the incident, as described by the veteran at his RO 
hearing, and in other medical records where he reported what 
had happened.  

Dr. JSK simply stated there was evidence that was 
"supportive of a notion that the patient's right knee 
instability caused him to stumble and drop a heavy piece of 
furniture. . . ."  He then concluded that as far as he could 
tell, the orchiectomy was related to the January 1997 trauma.  
Dr. JSK did not point to the specific records upon which he 
based his determination, and he added that the determination 
should be made by either the urologist that treated the 
veteran or another urologist.

The VA examiner's determination is definitive, and he 
explained why he felt the veteran's service-connected right 
knee did not cause him to fall.  He additionally stated he 
did not see any relationship between the service-related 
right knee disability and the subsequent epididymitis.  

The VA examiner did not just enter a conclusion; rather, he 
substantiated it with evidence in the claims file and his 
understanding of the mechanics of the knees and attributed 
the veteran's epididymitis to the marked lumbosacral strain 
from the accident.  The Board also finds that his definitive 
determination outweighs Dr. JSK's indefinite determination.





For these reasons, the Board gives the VA examiner's opinion 
more probative weight than that of Dr. JSK's.

The medical evidence does seem to demonstrate that the fall 
caused something to happen to the veteran's right testicle, 
which eventually led to the right orchiectomy; however, the 
preponderance of the evidence is against a finding that the 
veteran's service-connected postoperative articular anterior 
cruciate reconstruction and lateral meniscectomy of the right 
knee was related to the veteran's fall.  This is where the 
veteran's claim fails.

Additionally, the Board notes that when initially seen 
following the January 1997 incident, the veteran did not 
complain of right knee pain nor did he report that his right 
knee was the cause of his falling when seen that same month 
by two different VA examiners and in February 1997.

By March 1997 the veteran had filed his claim for secondary 
service connection, which was when he began to allege his 
right knee had given way and caused his fall.  The Board 
finds that such evidence is also against the veteran's claim 
that his knee gave out on him, causing him to fall, as he 
failed to mention his right knee being the cause of the fall 
prior to the filing of a claim for secondary service 
connection.

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  



Here, the Board has based its decision that the preponderance 
of the evidence is against the opinion of Dr. JSK for the 
reasons stated above.  See id.  Again, the Board finds that 
the VA examiner's opinion is much more thorough, and thus 
finds that it outweighs Dr. JSK's conclusory opinion that 
there was evidence in the file that supported a "notion" 
that the veteran's service-connected right knee was the cause 
of the veteran's fall, which led to the orchiectomy.

The Board notes that the Court has not adopted a treating 
physician rule which gives the opinion of Dr. JSK greater 
probative weight in evaluating veterans' claims than that 
accorded to opinions of VA physicians.  See Harder v. Brown, 
5 Vet. App. 183, 189 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 471 (1993); Chisem v. Brown, 8 Vet. App. 374 (1995).

The Court has also held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).  The Board finds that the above reasons and 
bases are adequate to explain why it finds the June 1998 VA 
examiner's opinion to be more probative than Dr. JSK's 
opinion.

Although the veteran and his two friends, who testified on 
his behalf at the RO hearing, have stated that he fell in 
January 1997 because of the instability in his right knee, 
which was the precipitating factor of the right orchiectomy, 
they are not competent to make a such an opinion, as that 
requires a medical opinion from a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Although the fall itself may have caused the eventual right 
orchiectomy, the preponderance of evidence is against the 
veteran's claim that the right orchiectomy was proximately 
due to, the result of, or aggravated by the service-connected 
postoperative articular anterior cruciate reconstruction and 
lateral meniscectomy of the right knee, and there is no doubt 
to be resolved.  See Gilbert, supra.


ORDER

Entitlement to service connection for a right orchiectomy as 
secondary to the service-connected postoperative articular 
anterior cruciate reconstruction and lateral meniscectomy of 
the right knee is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

